          Case 7:19-cv-03524-PMH Document 59 Filed 01/25/21 Page 1 of 7




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 DEVERON DELANEY,

                                  Plaintiff,
 v.                                                           MEMORANDUM OPINION
                                                              AND ORDER
 WESTCHESTER COUNTY DEPARTMENT
 OF CORRECTIONS, et al.,                                      19-CV-03524 (PMH)

                                    Defendants.
 ---------------------------------------------------------X
PHILIP M. HALPERN, United States District Judge:

        Plaintiff Deveron Delaney (“Plaintiff”), who at the time was proceeding pro se,

commenced this action with the filing of a Complaint on April 19, 2019. (Doc. 2). Thereafter,

Plaintiff secured counsel and his counsel filed a notice of appearance on Plaintiff’s behalf on July

29, 2019. (Doc. 15). Subsequently, Plaintiff filed a First Amended Complaint on November 6,

2019 (Doc. 24), and shortly thereafter, a Second Amended Complaint (“SAC”) on February 18,

2020 (Doc. 47, “SAC”). Plaintiff asserts, under 42 U.S.C. § 1983, a Fourteenth Amendment failure

to protect claim against Defendants Westchester County Department of Corrections,

Commissioner Joseph K. Spano, Captain Christopher Roberts, Deputy Commissioner Leandro

Diaz, Assistant Warden Francis Delgrosso, and Assistant Warden Moccio (collectively

“Defendants”).

        By motion dated May 18, 2020, Defendants moved to dismiss Plaintiff’s SAC pursuant to

Federal Rule of Civil Procedure 12(b)(6). (Doc. 56; Doc. 56-2, “Defs. Br.”). Plaintiff filed a brief

in opposition to Defendants’ motion on June 18, 2020 (Doc. 57, “Pl. Opp’n”), and the motion was

fully submitted with the filing of Defendants’ reply brief on July 10, 2020 (Doc. 58).

        For the reasons set forth below, Defendants’ motion is GRANTED.




                                                        1
          Case 7:19-cv-03524-PMH Document 59 Filed 01/25/21 Page 2 of 7




                                         BACKGROUND

        The facts, as recited below, are taken from Plaintiff’s SAC. At the time of the allegations

giving rise to this dispute, Plaintiff was a 55-year-old, pretrial detainee in the custody of the

Westchester County Department of Corrections (“WCDOC”). (SAC ¶ 10). While detained,

Plaintiff was assaulted by Tamir Ayala-Rosario (“Ayala-Rosario”), an inmate who allegedly has a

documented history of violence against other inmates. (Id. ¶ 11). During the assault, Plaintiff was

struck in his head, face, and body, and suffered a variety of injuries including gashes, bruises, a

sprained wrist, loosened teeth, and chipped teeth. (Id. ¶ 12). After the assault, Plaintiff was

transferred to the Westchester Medical Center for treatment. (Id. ¶ 14).

        Plaintiff alleges that Defendants are members of a committee that determines housing

policy within WCDOC and that they were aware that Ayala-Rosario had a history of violent

assaults against other inmates. (Id. ¶¶ 15-17). Plaintiff avers that Defendants are responsible for

“identifying and segregating violent inmates away from the general population of WCDOC.” (Id.

¶ 18). Plaintiff claims that Defendants’ failure to take action which would have prevented Ayala-

Rosario from coming into contact with Plaintiff was the direct and proximate cause of Plaintiff’s

injuries. (Id. ¶¶ 20-21).

                                   STANDARD OF REVIEW

        A Rule 12(b)(6) motion enables a court to consider dismissing a complaint for “failure to

state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

ple[d] factual content allows the court to draw the reasonable inference that the defendant is liable



                                                 2
          Case 7:19-cv-03524-PMH Document 59 Filed 01/25/21 Page 3 of 7




for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant

acted unlawfully.” Id. The factual allegations pled “must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555.

        “When there are well-ple[d] factual allegations [in the complaint], a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief.” Iqbal,

556 U.S. at 679. Thus, the court must “take all well-ple[d] factual allegations as true, and all

reasonable inferences are drawn and viewed in a light most favorable to the plaintiff.” Leeds v.

Meltz, 85 F.3d 51, 53 (2d Cir. 1996). However, the presumption of truth does not extend to “legal

conclusions, and threadbare recitals of the elements of the cause of actions.” Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009) (quoting Iqbal, 556 U.S. 662). Therefore, a plaintiff must provide “more

than labels and conclusions” to show entitlement to relief. Twombly, 550 U.S. at 555.

                                             ANALYSIS

        Plaintiff asserts, under 42 U.S.C. § 1983, a failure to protect claim. “Prison officials are

constitutionally required to ‘take reasonable measures to guarantee the safety of the inmates,’ in

particular, ‘to protect prisoners from violence at the hands of other prisoners.’” Rembert v.

Cheverko, No. 12-CV-9196, 2014 WL 3384629, at *5 (S.D.N.Y. July 10, 2014) (quoting Farmer

v. Brennan, 511 U.S. 825, 832-33 (1994)). However, while prison officials do have a duty to

protect prisoners from violence at the hands of other inmates, “not . . . every injury suffered by

one prisoner at the hands of another . . . translates into constitutional liability for prison officials

responsible for the victim’s safety.” Fair v. Weiburg, No. 02-CV-9218, 2006 WL 2801999, at *4

(S.D.N.Y. Sept. 28, 2006) (quoting Farmer, 511 U.S. at 834).




                                                   3
         Case 7:19-cv-03524-PMH Document 59 Filed 01/25/21 Page 4 of 7




       Because Plaintiff was a pretrial detainee and not a convicted prisoner at time of the alleged

assault, his failure to protect claim is asserted pursuant to the Due Process Clause of the Fourteenth

Amendment rather than the Cruel and Unusual Punishments Clause of the Eighth Amendment.

Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (citing Benjamin v. Fraser, 343 F.3d 35, 49 (2d

Cir. 2003)). Under the Fourteenth Amendment, a pretrial detainee can demonstrate that prison

officials failed to protect the inmate by showing that (1) “the inmate [was] incarcerated ‘under

conditions posing a substantial risk of serious harm;’ and [(2)] the prison official showed

‘deliberate indifference to inmate health or safety.’” Rembert, 2014 WL 3384629, at *5 (quoting

Farmer, 511 U.S. at 832-33).

       The first prong of this test is objective and requires the plaintiff to show that his conditions

of confinement “pos[ed] an unreasonable risk of serious damage” to his safety. Darnell, 849 F.3d

at 30. There is no “static test” to determine whether a detainee’s conditions of confinement posed

a substantial risk of serious harm; “instead, ‘the conditions themselves must be evaluated in light

of contemporary standards of decency.’” Id. (quoting Blissett v. Coughlin, 66 F.3d 531, 537 (2d

Cir. 1995)). When determining whether “the risk of an inmate’s violence against other inmates is

sufficiently serious[] to trigger constitutional protection, the focus of inquiry must be, not the

extent of the physical injuries sustained in an attack, but rather the existence of a substantial risk

of serious harm.” Luckey v. Jonas, No. 18-CV-8103, 2019 WL 4194297, at *4 (S.D.N.Y. Sept. 4,

2019) (quoting Blake v. Kelly, No. 12-CV-7245, 2014 WL 4230889, at *5 (S.D.N.Y. Aug. 26,

2014)). Ordinarily, a plaintiff can demonstrate that he faced a substantial risk of serious harm by

alleging that “there is evidence of a previous altercation between a plaintiff and an attacker,

coupled with a complaint by plaintiff regarding the altercation or a request by plaintiff to be

separated from the attacker.” Id. (quoting Gilmore v. Rivera, No. 13-CV-6955, 2014 WL 1998227,



                                                  4
         Case 7:19-cv-03524-PMH Document 59 Filed 01/25/21 Page 5 of 7




at *3 (S.D.N.Y. May 14, 2014)). In certain circumstances, however, courts have held that a

question of fact exists as to whether a substantial risk of serious harm exists even in “the absence

of any allegation of a history of altercations between the plaintiff and his attacker.” Blake, 2014

WL 4230889, at *5.

       As to the second prong of the failure to protect claim, the plaintiff must demonstrate that

prison officials “acted intentionally to impose the alleged condition, or recklessly failed to act with

reasonable care to mitigate the risk that the condition posed to the pretrial detainee even though

the defendant-official knew, or should have known, that the condition posed an excessive risk to

health or safety.” Darnell, 849 F. 3d at 35.

       Here, the Court finds that Plaintiff’s failure to protect claim fails at prong one, as Plaintiff’s

SAC does not include allegations which give rise to the plausible inference that Plaintiff was at a

substantial risk of serious harm. Plaintiff alleges only that Defendants knew that Ayala-Rosario

was dangerous based on prior assaults involving other inmates and that Defendants thus had an

obligation to keep Ayala-Rosario separate from the general jail population as a whole. Plaintiff

does not allege that: (1) Ayala-Rosario previously assaulted him; (2) he filed a complaint with jail

officials regarding Ayala-Rosario; or (3) he requested to be kept separate from Ayala-Rosario.

Plaintiff’s general assertion that Defendants knew Ayala-Rosario was dangerous based on prior

attacks is insufficient to establish that Plaintiff, in particular, faced a substantial risk of serious

harm. See Grant v. Hogue, No. 17-CV-3609, 2019 WL 3066378, at *5 (S.D.N.Y. July 12, 2019).

The fact that a pretrial detainee is attacked by another inmate—even another inmate with a history

of violent behavior—simply is insufficient to establish that the attacked detainee was at a

substantial risk of serious harm.




                                                   5
          Case 7:19-cv-03524-PMH Document 59 Filed 01/25/21 Page 6 of 7




        Additionally, this is not a case in which Plaintiff’s failure to protect claim can survive in

the absence of any allegation of a history of altercations between Plaintiff and Ayala-Rosario. At

the motion to dismiss stage, courts have found the objective element of a failure to protect claim

satisfied even in the absence of a history of altercations between a plaintiff and his attacker when

a plaintiff alleged that “defendants failed to intercede to stop an ongoing attack,” Heisler v. Kralik,

981 F. Supp. 830, 837 (S.D.N.Y. 1997), aff'd sub nom. Heisler v. Rockland Cty., 164 F.3d 618 (2d

Cir. 1998), or when a plaintiff alleged that he was assaulted after being placed in an overcrowded

cell, Walker v. Schult, 717 F.3d 119, 129 (2d Cir. 2013) (finding that a question of fact existed as

to whether holding plaintiff in a six-man cell poses a substantial risk of harm to inmate’s safety);

Blake, 2014 WL 4230889, at *2 (finding plaintiff’s allegations that he was placed in an

“overcrowd[ed] . . . holding cell” that was “an unsupervised ‘den of violence’” sufficient).

Plaintiff’s SAC does not include allegations related to either of these idiosyncratic situations.

        At bottom, plaintiff must allege that he in particular, as opposed to the general prison

population as a whole, faced a substantial risk of serious harm that “actually existed and was

imminent.” Grant, 2019 WL 3066378, at *5 (quoting Douglas v. Annuci, No. 14-CV-6018, 2017

WL 5159194, at *4-5 (W.D.N.Y. Nov. 7, 2017)). Plaintiff has not alleged that he was at any greater

risk of harm than any other individual housed at WCDOC who came into contact with Ayala-

Rosario. Because the risk of harm Plaintiff faced was not actual and imminent, there was no prior

altercation between Plaintiff and Ayala-Rosario, and Plaintiff made no request for protection, the

Court finds that Plaintiff’s allegations do not permit the plausible inference that Plaintiff can satisfy




                                                   6
          Case 7:19-cv-03524-PMH Document 59 Filed 01/25/21 Page 7 of 7




the objective prong of a Fourteenth Amendment failure to protect claim.1 Accordingly, the Court

dismisses Plaintiff’s failure to protect claim.2

                                             CONCLUSION

        For the reasons set forth above, Defendants’ motion to dismiss is GRANTED. The Clerk

is directed to terminate the pending motion (Doc. 56) and terminate this action.

                                                                   SO ORDERED.
Dated: New York, New York
       January 25, 2021
                                                                   ______________________________
                                                                   Philip M. Halpern
                                                                   United States District Judge




1
  The Court notes that Plaintiff’s brief in opposition to Defendants’ motion to dismiss provides additional
allegations about Ayala-Rosario, including that he was considered a minor pursuant to WCDOC policies
and thus should not have been housed with the adult general population and that he had a psychiatric
diagnosis. (Pl. Opp’n at 7). Even if the Court considered these unpled allegations on the present motion, it
would not change the outcome reached herein. These additional allegations in no way establish that Plaintiff
faced a substantial risk of serious harm that was actual and imminent.
2
  Because Plaintiff’s Fourteenth Amendment failure to protect claim fails to satisfy the objective prong of
the failure to protect test, the Court need not and does not address whether Plaintiff can satisfy the second
prong of the test or the other arguments Defendants advance in support of dismissal of Plaintiff’s SAC.

                                                     7
